Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is first action allowance in response to Applicant’s restriction election filed on 11/13/20. Currently, claims 1-30 remain. Claims 31-40 have been withdrawn due to non-elected invention.  
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Praveer Gupta on 3/18/21.
This application is in condition for allowance except for the presence of claims 31-40 directed to an invention non-elected without traverse.  
The application has been amended as follows: 
Claims 31-40 have been cancelled.
In claim 1 line 1, before “production” delete “the” insert – a –
In claim 1 line 9, before “maximum” insert – at a --; and before “75” insert – of –
In claim 2 line 2, before “range” delete “the” insert – a –
 In claim 2 line 3, before “maximum” insert – at a --; and before “50” insert – of –
Claim 4. (Currently Amended) The method according to claim 1, wherein the homogenization is performed during a time of less than 120 s, the agitators used in the homogenization is at least a factor of 5the agitators used in the dissolution, a time for performing the dissolution is at least a factor of 5a time for performing the homogenization.
Claim 5. (Currently Amended) The method according to claim 1, wherein the dissolution is performed during a time of at least 4 minutes
Claim 6. (Currently Amended) The method according to claim 1, wherein the power density supplied to the agitators used in the homogenization step is in a range of 150 - 2500 kW/m3 (kW supplied to agitators per mixed unit of liquid volume) 
Claim 7. (Currently Amended) The method according to claim 1, wherein the power density supplied to the agitators used in the dissolution step is in a range of 2 - 50 kW/m3
Claim 8. (Currently Amended) The method according to claim 1, wherein: a product of power density * residence time is in a range of 4000 - 20000 (kW * s) / 3, the power density range of 200 - 2000 kW/m3, and for residence times in a range of 1 - 30 seconds in the homogenization step; and a product of power density * residence time is in the range of 4000 - 25000 (kW * s) /m3, a power density range of 4 - 50 kW/m3, and for residence times in a range of 240 - 1800 seconds in the dissolution step.
In claim 9 line 2, before “temperature” delete “the”
In claim 13 line 3, after “said” insert – at least one --
In claim 13 line 4, before “shearing” delete “means of”
In claim 14 line 2, before “refining” insert – at least one --
Claim 15. (Currently Amended) The method according to claim 13, wherein the at least one refining step is performed with a power density (kW supplied to the refiner per mixed unit of liquid volume) in a range of 1000 - 8000 kW/m3
Claim 16. (Currently Amended) The method according to claim 13, wherein the at least one refining step is performed with a power density (kW supplied to the refiner per mixed unit of liquid volume) in a range of 2000 - 6000 kW/m3 
Claim 17. (Currently Amended) The method according to claim 13, wherein a product of power density * residence time is in a range of 2000 - 15000 (kW * s) / m3, the power density range of 1000 - 6000 kW/m3, and for residence times in a range of 0.5 - 5 seconds in the at least one
Claim 19. (Currently Amended) The method according to claim 1, wherein the cellulosic pulp material is pre-treated prior to homogenization by shortening 
In claim 2 line 2, after “alkali” insert -- . –
In claim 21 line 2, after “partly by” delete “means of”
In claim 21 line 4, before “hydrothermal” insert -- or –
In claim 22 line 3, before “total” delete “the” insert – a –
Claim 24. (Currently Amended) The method according to claim 1, wherein a concentration of the cellulosic pulp material is in a range of 5 - 12 wt% calculated on a total weight of the spinning dope composition.
In claim 25 line 3, after “additive” delete “preferably”
In claim 26 line 2, after “calculated on” delete “the” insert – a –
In claim 28 line 2, before “pulp” insert – cellulosic –
In claim 28 line 4, before “temperature” and before “range” delete “the” insert – a – in both instances
In claim 29 lines 3-4, delete “, preferably said coagulation bath comprising sodium carbonate or sodium sulfate”

Allowable Subject Matter
Claims 1-30 are allowable. 
The following is an Examiner’s statement for reasons for allowance:
Regarding claim 1, the closest prior arts, Yamane et al. (US7108907B1) (already of record) (hereinafter referred as “Yamane907”) and Yamane Chihiro (JPH09316101A) (already of record) (hereinafter referred as “Yamane101”), do not expressively teach the following underlined limitations “a homogenization involving vigorous mixing of a cellulosic pulp material in alkali solution, vigorous mixing implying supplying a power density of at least 150 kW/m3 (kW supplied to agitators per mixed unit of liquid volume) to agitators used in the homogenization step, and thereafter - a dissolution involving mixing of the cellulosic pulp material in the alkali solution to obtain a spinning dope composition, wherein the power density supplied to agitators used in the dissolution step is at a maximum of 75 kW/m3 (kW supplied to agitators per mixed unit of liquid volume); and wherein the cellulosic pulp material in alkali solution is kept at a temperature of less than 0°C during the homogenization and during at least part of the dissolution” as recited in the instant claim.
With regard to claim 1, Yamane907 teaches a method for a production of a spinning dope composition (C44L46-C45L28), said method comprising: a dissolution involving mixing (stirring at low speed) of the cellulosic pulp material in the alkali solution (sodium hydroxide (NaOH)) to obtain a spinning dope composition; and wherein the cellulosic pulp material in the alkali solution is kept at a temperature of less than 0°C (-4°C) during at least part of the dissolution (C44L46-C45L8). However, Yamane907 does not teach the claimed power density. Yamane101 teaches a two-stage dissolution method of stirring a slurry at -2°C during a first stage of dissolution wherein the slurry comprising cellulose and caustic soda (NaOH) is subjected to homogenization (via homomixer) at a high stirring rate using a high-speed stirring type 
 For these reasons, Yamane101 and Yamane907 fail to anticipate or render obviousness the above underlined limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744